Citation Nr: 1816187	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  06-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) on an extraschedular basis prior to November 27, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from July 1966 to July 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board in July 2009.  A transcript of this hearing is of record.  The Acting Veterans Law Judge (VLJ) who conducted the July 2009 hearing is no longer employed at the Board.  The Veteran was so informed and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2017).  If there was no response, he was informed that would be taken to mean he did not desire an additional hearing.  As the Veteran did not respond to the notification, the instant appeal has been reassigned to the undersigned VLJ for appellate consideration.

This case was previously before the Board in June 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Prior to November 27, 2006, the Veteran's service-connected disabilities are not shown to be productive of a disability picture that precluded him from securing and following some form of substantially gainful employment consistent with his education and work experience.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU prior to November 27, 2006, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R.     § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in June 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Prior to July 27, 2005, the Veteran's only service-connected disability was type II diabetes mellitus, evaluated as 20 percent disabling.  From July 27, 2005, to November 26, 2006, the Veteran was service-connected for type II diabetes mellitus, evaluated as 20 percent disabling, and peripheral neuropathy of the left and right lower extremities, separately evaluated as 10 percent disabling each.  His overall disability evaluation prior to November 27, 2006, was at most 40 percent and, therefore, the Veteran does not meet the schedular criteria for the assignment of a TDIU at any point during the appeal period.  See 38 C.F.R. §§ 4.16(a), 4.25.  In instances in which the Veteran is unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria, the case should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, following a determination by the Director, Compensation Service, the Board may then review the decision on a de novo basis.  See generally Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In the instant case, following the June 2016 Board remand, the AOJ referred the claim to the Director, Compensation Service, for extraschedular consideration in September 2016.  Following a review of the evidence of record, the Director denied the assignment of an extraschedular TDIU.  See October 2016 Administrative Review memorandum.  This issue is now within the Board's jurisdiction.  Kuppamala, 27 Vet. App. 447.

For the reasons discussed below, the Board concludes that entitlement to TDIU benefits is not warranted prior to November 27, 2006, because a preponderance of the evidence is against any finding that the impairment from his service-connected disabilities were so severe during this period that it was impossible for him to follow a substantially gainful occupation.  VA treatment records indicate that, from 2004 through 2006, the Veteran was frequently treated for uncontrolled hypertension and gout, and utilized a wheelchair due to his (non-service connected) lower extremity knee and ankle pain related to gout.  In October 2004, he was briefly hospitalized due to uncontrolled hypertension and, in July 2005, he reported a three-month history of an inability to walk and being bedridden secondary to pain related to gout.

A September 2005 VA examination report notes the Veteran's diabetes was then treated with medications two to three times a day and a special diet.  He had not been hospitalized due to diabetes or experienced ketoacidosis.  Further, his activities were not restricted due to diabetes.  He reported having noticed burning in the soles of his feet and slight numbness of the toes for the previous six months without claudication or sores on the extremities.  The VA examiner specifically noted that the Veteran's daily activity was restricted primarily by painful ankles and knees due to gout.

The Board also notes the circumstances of the Veteran's employment during this period are unclear, and the Veteran has not responded to VA's multiple requests for additional information.  For example, October 2004 VA treatment records indicate he then reported employment as a truck driver and preacher.  However, regardless of the circumstances of the Veteran's employment prior to November 27, 2006, and his current assertions that he was unable to work during this period due to his service-connected diabetes and peripheral neuropathy of the lower extremities, as discussed above, the record clearly indicates that the Veteran's primary medical difficulties were gout and uncontrolled hypertension, neither of which were service-connected during this period.  His diabetes mellitus was well-controlled at the time with a restricted diet and medication and did not result in any restriction of activities.

Accordingly, the Board finds that a preponderance of the evidence weighs against the Veteran's claim and, therefore, he is not entitled to a TDIU rating at any point prior to November 27, 2006.


ORDER

Entitlement to a TDIU rating prior to November 27, 2006, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


